     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 1 of 11 Page ID #:1




 1    Adam J Schwartz (SBN 251831)
      ADAM J SCHWARTZ, ATTORNEY AT LAW
 2    5670 Wilshire Blvd., Suite 1800
 3    Los Angeles, CA 90036
      E-service: adam@ajschwartzlaw.com
 4    Phone: (323) 455-4016
 5
 6    Attorney for Plaintiff Terry Fabricant and
      the Proposed Class
 7
 8                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    TERRY FABRICANT, individually
      and on behalf of all others similarly         Case No.
11    situated,
12                                                  COMPLAINT FOR:
                          Plaintiff,
13
                                                       1. VIOLATIONS OF THE
14          v.
                                                          TELEPHONE CONSUMER
15                                                        PROTECTION ACT, 47
      MAIN STREET HOST INC.,                              U.S.C. § 227(b)
16
17                        Defendant.
                                                    Class Action
18
                                                    DEMAND FOR JURY TRIAL
19
20
21          Plaintiff Terry Fabricant (“Plaintiff”), by undersigned counsel, for this class
22
      action complaint against Main Street Host Inc. and its present, former, or future
23
24    direct and indirect parent companies, subsidiaries, affiliates, agents, and/or other
25
      related entities (“Main Street” or “Defendant”), alleges as follows:
26
27
28



                                       COMPLAINT - 1
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 2 of 11 Page ID #:2




 1                                   I.            INTRODUCTION
 2
             1.        Nature of Action. Plaintiff, individually and as class representative
 3
 4    for all others similarly situated, brings this action against Main Street for violations
 5    of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). Main
 6
      Street engaged in automated telemarketing in violation of the TCPA using pre-
 7
 8    recorded messages that were sent to cellular telephones.
 9
             2.        Because telemarketing campaigns generally place calls to hundreds of
10
11    thousands or even millions of potential customers en masse, Plaintiff brings this
12
      action on behalf of a proposed nationwide class of other persons who received
13
      illegal telemarketing calls from or on behalf of Defendant.
14
15                                           II.   PARTIES
16
             3.        Plaintiff Terry Fabricant is an individual residing in California, in this
17
18    District.
19
             4.        Defendant Main Street Host Inc. is a New York corporation. It has a
20
      registered agent of Ross Marranca and a principal place of business at 20 Crown
21
22    Point in Williamsville, NY 14221.
23
             5.        Main Street engages in telemarketing into this District, as it did with
24
25    the Plaintiff.
26
27
28



                                          COMPLAINT - 2
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 3 of 11 Page ID #:3




 1                       III.          JURISDICTION AND VENUE
 2           6.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
 3
      TCPA claims pursuant to 28 U.S.C. § 1331 because Plaintiff’s TCPA claims arise
 4
 5    under the laws of the United States, specifically, 47 U.S.C. § 227.
 6
             7.    Personal Jurisdiction. This Court has personal jurisdiction over Main
 7
 8    Street because a substantial part of the wrongful acts alleged in this Complaint
 9    were committed in California.
10
             8.    Venue. Venue is proper in this District pursuant to 28 U.S.C. §
11
12    1391(b)(1)-(2) because Plaintiff resides in this District and a substantial part of the
13
      events giving rise to Plaintiff’s claims occurred in this District.
14
15
       IV.    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47
16
17                                         U.S.C. § 227
18           9.    In 1991, Congress enacted the TCPA in response to a growing number
19
20    of consumer complaints regarding certain telemarketing practices.

21           10.   The TCPA makes it unlawful “to make any call (other than a call
22
      made for emergency purposes or made with the prior express consent of the called
23
24    party) using an automatic telephone dialing system or an artificial or prerecorded
25    voice … to any telephone number assigned to a … cellular telephone service.” 47
26
      U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to
27
28



                                     COMPLAINT - 3
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 4 of 11 Page ID #:4




 1    persons who receive calls in violation of Section 227(b)(1)(A). 47 U.S.C. §
 2    227(b)(3).
 3
            11.    According to findings by the Federal Communication Commission
 4
 5    (“FCC”), the agency Congress vested with authority to issue regulations
 6
      implementing the TCPA, such calls are prohibited because, as Congress found,
 7
 8    automated or prerecorded telephone calls are a greater nuisance and invasion of
 9    privacy than live solicitation calls, and such calls can be costly and inconvenient.
10
            12.    The FCC also recognized that “wireless customers are charged for
11
12    incoming calls whether they pay in advance or after the minutes are used.” In re
13
      Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG
14
15    Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).
16          13.    In 2013, the FCC required prior express written consent for all
17
      autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers
18
19    and residential lines. Specifically, it ordered:
20
            [A] consumer’s written consent to receive telemarketing robocalls
21          must be signed and be sufficient to show that the consumer: (1)
22          received “clear and conspicuous disclosure” of the consequences of
            providing the requested consent, i.e., that the consumer will receive
23          future calls that deliver prerecorded messages by or on behalf of a
24          specific seller; and (2) having received this information, agrees
            unambiguously to receive such calls at a telephone number the
25          consumer designates. In addition, the written agreement must be
26          obtained “without requiring, directly or indirectly, that the agreement
            be executed as a condition of purchasing any good or service.”
27
28



                                     COMPLAINT - 4
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 5 of 11 Page ID #:5




 1    In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 2    1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).
 3
                           V.           FACTUAL ALLEGATIONS
 4
 5          14.    Main Street offers digital marketing services to businesses.
 6
            15.    One of Main Street’s strategies for marketing its payment services and
 7
 8    generating new customers is telemarketing.
 9          16.    Main Street’s telemarketing includes the use of pre-recorded messages
10
      to generate new business.
11
12          17.    Recipients of these calls, including Plaintiff, did not consent to receive
13
      such telephone calls.
14
15          18.    Plaintiff is, and at all times mentioned herein was, a “person” as
16    defined by 47 U.S.C. § 153(39).
17
      Calls to Plaintiff Fabricant
18
19          19.    Plaintiff Fabricant’s telephone number, (818)-352-XXXX, is
20
      registered to a cellular telephone service.
21
22          20.    On August 28, 2020, the Plaintiff received a pre-recorded call from
23    the Defendant.
24
            21.    The recorded message offered a service where a business’s website
25
26    would be analyzed.
27
            22.    This is a service provided by the Defendant.
28



                                     COMPLAINT - 5
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 6 of 11 Page ID #:6




 1          23.    The Plaintiff “pressed 1” in response to the recording to attempt to
 2    conclusively identify the calling party.
 3
            24.    Mr. Fabricant then spoke with Taylor Morgan, an employee of the
 4
 5    Defendant.
 6
            25.    Confirming their conversation, Mr. Morgan sent Mr. Fabricant an e-
 7
 8    mail from tmorgan@mainstreethost.com.
 9          26.    During the call Mr. Morgan offered Mr. Fabricant the services of the
10
      Defendant to solicit a sale.
11
12          27.    The Plaintiff did not provide his prior express written consent to Main
13
      Street to receive the calls.
14
15          28.    Plaintiff and all members of the Class, defined below, have been
16    harmed by the acts of Main Street because their privacy has been violated, they
17
      were annoyed and harassed, and, in some instances, they were charged for
18
19    incoming calls. The calls occupied their cellular telephone lines, rendering them
20
      unavailable for legitimate communication.
21
22                     VI.           CLASS ACTION ALLEGATIONS
23
            29.    Class Definition. Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3),
24
25    Plaintiff brings this case on behalf of Class (the “Class”) defined as follows:
26
27
28



                                     COMPLAINT - 6
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 7 of 11 Page ID #:7




 1          All persons to whom: (a) Main Street and/or a third party acting on
            Main Street’s behalf made one or more non-emergency telephone
 2          calls; (b) to their cellular telephone numbers; (c) through the use of an
 3          artificial or prerecorded voice; (d) at any time in the last four years
            through the date of trial.
 4
 5
 6          30.    Numerosity. The Class is so numerous that joinder of all its members

 7    is impracticable. On information and belief and on the basis of Main Street’s en
 8
      masse calling practices, the Class has at least hundreds of members.
 9
10          31.    Commonality. There are numerous questions of law and fact common
11    to Plaintiff and members of the Class. These common questions of law and fact
12
      include, but are not limited to, the following:
13
14                 a.     Whether Main Street used a prerecorded voice:
15
                   b.     Whether Main Street purchased batches of leads of prospects
16
17    who had not consented to be called by it;
18                 c.     Whether Main Street and/or its affiliates or agents, and/or other
19
20    persons or entities acting on Main Street’s behalf, knowingly and/or willfully

21    violated 47 U.S.C. § 227(b)(1)(A) by making any call, except for emergency
22
      purposes, to a cellular telephone number using an ATDS and/or artificial or
23
24    prerecorded voice, thus entitling Plaintiff and the Class to treble damages;
25                 d.     Whether Main Street and/or its affiliates, agents, and/or other
26
      persons or entities acting on Main Street’s behalf should be enjoined from
27
28    violating the TCPA in the future.


                                    COMPLAINT - 7
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 8 of 11 Page ID #:8




 1          32.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
 2    Plaintiff’s claims and those of the Class arise out of the same course of conduct by
 3
      Main Street and are based on the same legal and remedial theories.
 4
 5          33.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 6
      the Class. Plaintiff has retained competent and capable counsel with experience in
 7
 8    TCPA and consumer class action litigation. Plaintiff and his counsel are
 9    committed to prosecuting this action vigorously on behalf of the Class and have the
10
      financial resources to do so. Neither Plaintiff nor his counsel has interests contrary
11
12    to or conflicting with those of the proposed Class.
13
            34.    Predominance. Main Street has engaged in a common course of
14
15    conduct toward Plaintiff and members of the Class. The common issues arising
16    from this conduct that affect Plaintiff and members of the Class predominate over
17
      any individual issues. For example, the TCPA’s statutory damages obviate the
18
19    need for mini-trials on actual damages. Adjudication of these common issues in a
20
      single action has important and desirable advantages, including judicial economy.
21
22          35.    Superiority. A class action is the superior method for the fair and
23    efficient adjudication of this controversy. Classwide relief is essential to compel
24
      Main Street to comply with the TCPA. The interest of individual members of the
25
26    Class in individually controlling the prosecution of separate claims against Main
27
      Street is small because the damages in an individual action for violation of the
28



                                    COMPLAINT - 8
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 9 of 11 Page ID #:9




 1    TCPA are small. Management of these claims is likely to present significantly
 2    fewer difficulties than are presented in many class actions because the calls at issue
 3
      are all automated and because the TCPA articulates bright-line standards for
 4
 5    liability and damages.
 6
            36.    Injunctive and Declaratory Relief is Appropriate. Main Street has
 7
 8    acted on grounds generally applicable to the Class, thereby making final injunctive
 9    relief and corresponding declaratory relief with respect to the Class appropriate on
10
      a classwide basis.
11
12                     VII.          FIRST CLAIM FOR RELIEF
13          (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §
                                       227(b)(1)(A))
14
15          37.    Plaintiff realleges and incorporates by reference each and every
16
      allegation set forth in the preceding paragraphs.
17
18          38.    The foregoing acts and omissions of Main Street and/or its affiliates
19
      or agents, and/or other persons or entities acting on Main Street’s behalf, constitute
20
      numerous and multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
21
22    making non-emergency calls to the cellular telephone numbers of Plaintiff and
23
      members of the Class using an artificial or prerecorded voice.
24
25          39.    As a result of violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
26
      Main Street and/or its affiliates or agents and/or other persons or entities acting on
27
      its behalf, Plaintiff and members of the Class are entitled to an award of $500 in
28



                                    COMPLAINT - 9
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 10 of 11 Page ID #:10




 1     damages for each and every call made to their cellular telephone numbers using an
 2     ATDS and/or artificial or prerecorded voice in violation of the statute, pursuant to
 3
       47 U.S.C. § 227(b)(3)(B).
 4
 5           40.    Plaintiff and members of the Class are also entitled to and do seek
 6
       injunctive relief prohibiting Main Street, its affiliates and agents, and/or any other
 7
 8     persons or entities acting on its behalf from violating the TCPA, 47 U.S.C. §
 9     227(b)(1)(A), by making calls, except for emergency purposes, to any cellular
10
       telephone numbers using an artificial or prerecorded voice.
11
12           41.    As a result of knowing and/or willful violations of the TCPA, 47
13
       U.S.C. § 227(b)(1)(A), by Main Street, its affiliates or agents, and/or other persons
14
15     or entities acting on its behalf, Plaintiff and members of the Class are entitled to
16     treble damages of up to $1,500 for each and every call made to their cellular
17
       telephone numbers using an ATDS and/or artificial or prerecorded voice in
18
19     violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).
20
21
                            VIII.          PRAYER FOR RELIEF
22
23           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
24     the Class, prays for judgment against Main Street as follows:
25
             A.     Certification of the proposed Class;
26
27           B.     Appointment of Plaintiff as representative of the Class;
28



                                     COMPLAINT - 10
     Case 2:20-cv-09773-DMG-PVC Document 1 Filed 10/23/20 Page 11 of 11 Page ID #:11




 1            C.       Appointment of the undersigned counsel as counsel for the Class;
 2            D.       A declaration that actions complained of herein by Main Street and/or
 3
       its affiliates, agents, or related entities violate the TCPA;
 4
 5            E.       An order enjoining Main Street and its affiliates, agents and related
 6
       entities from using pre-recorded messages to call cellular telephones, absent
 7
 8     emergency circumstances;
 9            F.       Leave to amend this Complaint to conform to the evidence presented
10
       at trial; and
11
12            G.       Orders granting such other and further relief as the Court deems
13
       necessary, just and proper.
14
15                               IX.          DEMAND FOR JURY
16            Plaintiff demands a trial by jury for all issues so triable.
17
                                            Respectfully Submitted,
18
19      Dated: October 23, 2020             ADAM J SCHWARTZ, ATTORNEY AT LAW
20
                                            By: __________________________________
21                                              Adam J Schwartz (SBN 251831)
22
                                                 Anthony Paronich (subject to pro hac vice)
23                                               PARONICH LAW, P.C.
24                                               350 Lincoln Street, Suite 2400
                                                 Hingham, MA 02043
25
                                                 Tel: (617) 485-0018
26                                               Fax: (508) 318-8100
27                                               E-service: anthony@paronichlaw.com

28                                               Attorneys for Plaintiff and Proposed Class


                                       COMPLAINT - 11
